PER CURIAM.
This is an appeal from a departure sentence. Appellant was originally sentenced to two years of community control. He violated a condition of the sentence and pleaded guilty to the violation.
When sentenced for the violation the judge departed from the recommended guidelines sentence. The reasons given were that appellant had been charged with crimes in another county and thus was “unamenable to rehabilitation” and “has a serious lack of regard for the law and the judicial system.”
A one-cell bump is permitted for the admitted violation of community control, and that is all that is permitted. Lambert v. State, 545 So.2d 838 (Fla.1989). See also Franklin v. State, 545 So.2d 851 (Fla.1989); Kramer v. State, 550 So.2d 557 (Fla. 5th DCA 1989); Branton v. State, 548 So.2d 882 (Fla. 5th DCA 1989); Dewberry v. State, 546 So.2d 409 (Fla.1989). The “unamenable to rehabilitation” and “lack of regard” grounds are based upon the primary ground and are not based upon any other factors of record so those reasons are unsubstantial to support a departure.
SENTENCE VACATED; REMANDED FOR RESENTENCING, WITHIN THE GUIDELINES.
DAUKSCH, GOSHORN and HARRIS, JJ., concur.